MEMORANDUM**
Andres Martinez, Jr. appeals pro se the district court’s default judgment in the government’s civil forfeiture action. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s decision whether to enter a default judgment, Aldabe v. Aldabe, 616 F.2d 1089, 1092-1093 (9th Cir.1980), and we affirm.
Martinez does not dispute that he failed to file an answer or claim with the district court. Accordingly, the district court properly rejected Martinez’s opposition to the government’s motion for default judgment because his “failure to comply with the applicable filing requirements precluded his standing as a ‘party’ to the action.” United States v. Real Property, 135 F.3d 1312,1317 (9th Cir.1998).
Martinez’s remaining contentions lack merit. Martinez’s March 1, 2004 motion to file an oversized brief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.